                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     Civil No. 18-2310 (DSD/KMM)

Allan M. Schreier, individually, as
beneficiary and Co-Trustee of the
John J. Schreier Revocable
Intervivos Trust and of the Ann
Barbara Schreier Revocable
Intervivos Trust, and as Co-Personal
Representative of the Ann Barbara
Schreier Estate,

                Plaintiff/Counter-Defendant.

v.                                                     ORDER

Drealan Kvilhaug Hoefker & Co. P.A.,
and Hedeen Hughes and Wetering,

                Defendants/Counter-Claimants.



     Mark G. Ohnstad, Esq. and DeWitt, LLP, 2100 AT&T Tower, 901
     Marquette Ave., Minneapolis, MN 55402 counsel for plaintiff.

     Mark A. Bloomquist, Esq., Laura E. Kuipers, Esq. and Meagher
     & Geer, P.L.L.P, 33 South Sixth Street, Suite 4400,
     Minneapolis, MN 55402, counsel for defendant Drealan Kvilhaug
     Hoefker & Co. P.A.

     Christopher R. Morris, Esq. and Bassford Remele, 100 South
     Fifth Street, Suite 1500, Minneapolis, MN 55402, counsel for
     defendant Hedeen Hughes and Wetering.


     This matter is before the court upon the motions for summary

judgment by defendants Hedeen, Hughes & Wetering and Drealan

Kvilhaug Hoefker & Co. P.A. and the motion for partial summary

judgment   by   plaintiff   Allan   M.   Schreier,   individually,   as

beneficiary and co-trustee of the John J. Schreier Revocable
Intervivos   Trust   and   of    the    Ann    Barbara    Schreier   Revocable

Intervivos Trust, and as co-personal representative of the Ann

Barbara Schreier Estate.        After a review of the file, record, and

proceedings herein, and for the following reasons, the court grants

defendants’ motions and denies plaintiff’s motion.



                                 BACKGROUND

     This legal and accounting malpractice case arises out of a

complicated and contentious family dispute.              The record submitted

to the court is extensive and the court will only discuss those

facts necessary to resolve the instant motions.

I.   The Family

     John and Barbara Schreier, who are now deceased, owned and

operated a 700-acre farm in Murray County, Minnesota.                They had

three children – Allan, Carl, and Paul Schreier.               Carl remained

on the family farm where he worked and took care of John and

Barbara.   Allan is an engineer in South Dakota.             Paul died before

the contested matter arose, and Paul’s wife Michelle continued to

work on the farm thereafter.           Carl and Paul (and later Michelle)

paid rent to John and Barbara for their use of the farmland while

John and Barbara were still alive.            See Kuipers Decl. Ex. 28.    The

rental rate was $150 per acre.          See id.



                                        2
II.   The Trusts

      1n 1992, John and Barbara placed the 700 acres of farmland

into two trusts:        the John J. Schreier Revocable Intervivos Trust

and   of    the   Ann   Barbara   Schreier    Revocable   Intervivos   Trust

(Trusts).      See Kuipers Second Decl. Ex. 44; Ohnstad Decl. Ex. 5.

John and Barbara retained defendant Hedeen, Hughes & Wetering

(HHW), a law firm based in Worthington, Minnesota, to prepare the

trust documents.        Wetering Aff. ¶ 4.      HHW continued to do estate

planning work for John and Barbara thereafter, including preparing

various amendments to the Trusts.            See, e.g., Ohnstad Decl. Exs.

8, 11, 12, 24, 26-27, 34-35, 48, 123, 129.            In 2009, the family

met at HHW to discuss the contents of the Trusts for the first

time.      A. Schreier Dep. 38:1-23.       After the meeting, Allan, Paul,

and Carl retained another law firm to review the Trusts to ensure

that they were well suited to meet the family’s needs.          Id. 38:23-

39:4.      The law firm confirmed that the Trusts were appropriate

and, according to Allan, could not be improved.           Id. 39:4-12.

      John died in 2012 and Allan and Carl assumed their roles as

co-Trustees of the John Schreier Trust, for which Barbara was the

beneficiary.       Ohnstad Decl. Ex. 3, Art. XII.          Barbara was the

designated personal representative for John’s estate.           Id. Ex. 2,

Art. VII; Penning Dep. 19:8-12.            Barbara died in 2014 and Allan



                                       3
and Carl were appointed as co-trustees of her Trust, as well as

personal representatives of her estate.      Id. Ex. 5, Art. XII; id.

Ex. 4, Art. VII.    Allan, Carl, and other members of the Schreier

family were beneficiaries of the Trusts.

III. John’s Estate Taxes

     Certified   public    accountant    Cindy    Penning   of     defendant

Drealan Kvilhaug Hoefker & Co. P.A. (DKH) worked on the estate tax

return after John’s death.     The return was due January 17, 2013,

nine months after John died.         Penning secured an extension and

filed the return on January 30, 2013.             Penning Dep. 8:18-20,

138:21-23; Kuipers Decl. Ex. 2; Ohnstad Decl. Ex. 75.               Barbara

signed the returns as personal representative on February 8, 2013.

Penning   Dep.   6:15-7:18.     In    preparing    the   return,    Penning

communicated with Bill Wetering of HHW, which drafted the Trusts,

to confirm certain aspects of John’s Trust.        Kuipers Decl. Ex. 26;

Ohnstad Decl. Exs. 65, 88.     There is no indication that Wetering

or any other HHW attorney provided legal advice relating to the

tax return.

     Penning did not declare what is referred to as a “Q deduction” 1



     1 Under certain circumstances, a    Q deduction allows the estate
of a deceased farmer to deduct the       value of homestead farmland
from the total value of the estate,      which reduces the total tax
liability for the estate. See Minn.      Stat. § 291.03.


                                     4
on    John’s   estate   return    because   she   did   not   believe   it   was

applicable     under    the    circumstances.       Penning   Dep.   12:14-23.

Penning discussed the estate return with Barbara but cannot recall

if she mentioned the Q deduction.                 Id. 18:25-20:1.       Barbara

specifically instructed Penning not to discuss the return with

Allan, who was co-trustee of the estate, because Allan was mid-

divorce at the time.          Id. 123:5-24:9.

IV.    Rental Rate Dispute

       At some point, Allan became concerned that his siblings were

not paying enough rent to his parents for the farmland they were

operating.     In 2010, Allan took Barbara to meet Penning at DKH to

discuss the rent and his parents’ living expenses.                A. Schreier

Dep. 40:21-43:14.       The details of the meeting are not clear from

the record, but it does not appear that it prompted an adjustment

in the rental rate.

       In February 2012, Barbara asked Penning for advice as to

whether the $150 rental rate was unreasonably low.               Penning Dep.

64:23-65:12; Kuipers Decl. Ex. 5.           This inquiry appears to have

been triggered by Allan’s complaints to Barbara that Carl and

Michelle were “getting a good deal” at his expense.               See Kuipers

Decl. Ex. 5.     Barbara told Penning that she wanted to be fair to

Allan, but also to “do right” by Carl and Michelle who were farming



                                        5
the land.   Id.     Penning provided Barbara with a report from the

University of Minnesota showing the average rental rates for

farmland by county between 2006 and 2010.         Penning Dep. 65:15-

67:2; Kuipers Decl. Ex. 6.     The report shows that the median cash

rent in Murray County in 2010 was $150 per acre. 2       Kuipers Dec.

Ex. 6, at 3.   Penning believed that the Schreier rental rate was

“between the low and the high” rates reflected on the report and

told Barbara that she believed the rental rate was reasonable.

Penning Dep. 67:3-8, 68:21-69:6.       It does not appear that Barbara

adjusted the rental rate after receiving this information.

     Then, in April 2013, Penning responded to Allan’s email to

her asking questions on various topics.          Kuipers Decl. Ex. 3.

Among other things, Penning confirmed that Carl and Michelle had

historically paid rent in the amount of $150 per acre, as set by

John and Barbara.    Id.   Penning said that future rent would be set

by Allan and Carl as co-trustees and recommended that the rental

agreement be put in writing.      Id.     Penning did not opine as to

what the rent amount should be.        See id.; see also Kuipers Decl.

Ex. 4 (describing accounting services provided by DKH that did not

include estimating rental value for land).


     2 The data included both family and third-party land rental
contracts. Kuipers Decl. Ex. 6, at 4.


                                   6
V.     Allan’s Estate Concerns

       In April 2013, Allan emailed Bill Wetering of HHW to share

concerns about Carl’s administration of John’s Trust and to request

a meeting. 3      Kuipers Third Decl. Ex. 47, at 1.                  There is no

indication in the record that Wetering responded substantively or

that they met to discuss Allan’s concerns.                    Although Wetering

acknowledges that HHW drafted the Trusts, he denies that Allan

ever retained him or HHW to represent Allan personally in matters

relating to the Trusts or in his disputes with Carl.                    Wetering

Aff. ¶ 5.      Allan sent Wetering another email on February 6, 2014,

setting forth additional concerns with respect to Carl and his

handling of John’s Trust.         Kuipers Third Decl. Ex. 47, at 2-3.          In

that email, Allan refers to Wetering as “the trust’s attorney”

rather than his personal attorney.                Id. at 3.     He did not ask

Wetering to do any work on behalf of the Trusts, however.                 See id.

       Soon    after   Barbara    died,       Allan   and   Carl’s   relationship

deteriorated over administration of the estates and the rental

rate for the farmland.           See, e.g., Ohnstad Decl. Exs. 140, 142,

144.       Allan retained attorney Paul Stoneberg to represent him in

matters relating to the Trusts, including the rental rate issue.




       3
       Allan and Wetering attended college together at South
Dakota State and were fraternity brothers. Wetering Aff. ¶ 3.

                                          7
See Kuipers Third Decl. Ex. 47, at 8-9; Wetering Aff. ¶ 5; Ohnstad

Decl. Exs. 145-46, 162.

      Allan believed that, among other things, Carl was self-

dealing by setting his rents at an unreasonably low rate and thus

harming the beneficiaries of the Trusts.    Kuipers Third Decl. Ex.

47, at 8-9.     Allan told Stoneberg that Wetering had opined that

Carl was self-dealing to the detriment of the Trusts.    Id. at 8-

10.     Stoneberg responded that the self-dealing argument could be

viable if Carl had been the trustee when the rate was established,

but not if Barbara set the rate when alive and competent to do so.

Ohnstad Decl. Ex. 146.

VI.   Barbara’s Estate Taxes

      Penning filed the tax return for Barbara’s estate on May 14,

2015.     Penning determined that the previously inapplicable Q

deduction applied to Barbara’s estate return due to a change in

the law after she filed John’s estate return.     See Kuipers Decl.

Ex. 24.     The Minnesota Department of Revenue initially disagreed

but later reversed its decision and allowed Barbara’s estate to

claim the deduction, which resulted in no tax liability for the

estate.     See id. Exs. 15-18.   Penning had to file amended tax

returns in order to claim the deduction.   See id. Ex. 18.   Penning

worked with Allan’s lawyer, Brad Hanson of Quinlivan & Hughes, to



                                  8
secure the deduction.    See id. Exs. 13, 23, 27.

VII. State Court Disputes

     After Barbara died, Allan sued Carl for breach of a promissory

note in Lyon County.     Kuipers Decl. Ex. 7.   In a separate action

filed in Murray County, Allan sued Carl and Michelle alleging that

the rental rate was substantially less than fair market value,

which reduced the value of the Trusts.     Id. Ex. 8.    In February

2015, Allan, Carl, and Michelle settled part of their dispute in

mediation.      Id. Ex. 12.   The settlement agreement included a

mutual release binding the parties, their heirs, successors, and

assigns, relating to “any and all claims” arising out of the

Trusts.   Id. ¶ 20.     They continued to have issues, however, and

eventually went to arbitration where they resolved some of their

legal claims.    See Kuipers Decl. Ex. 13, at 10; id. Ex. 14.

VIII.This Action

     Allan commenced this action against DKH and HHW in Nobles

County conciliation court, alleging malpractice and professional

negligence claims.     See Kuipers Decl. Ex. 19.     He specifically

alleged that DKH engaged in accounting malpractice by failing to

claim the Q deduction on the tax return for John’s estate and that

HHW engaged in legal malpractice by providing faulty advice to DKH

relating to that tax return.      Id. at 3.     On May 15, 2017, the



                                  9
conciliation court entered judgment in favor of DKH and HHW,

finding that Allan had failed to establish that they acted below

professional standards of care.          Id. at 5.   The court specifically

noted the lack of expert testimony supporting Allan’s claim.              Id.

Allan appealed, removed the case to the Nobles County district

court, and filed an amended complaint.           Kuipers Decl. Ex. 20; ECF

No. 1-4.       He later filed a second amended complaint adding claims

under    the    Racketeer   Influenced    and   Corrupt   Organizations   Act

(RICO), 18 U.S.C. § 1961, et seq., and for aiding and abetting

Carl in his alleged breaches of fiduciary duty as co-trustee of

the Trusts.      Second Am. Compl., ECF No. 1-8, ¶¶ 21-32.

     On August 7, 2008, DKH and HHW removed the action to this

court.     ECF No. 1-10.     DKH asserted counterclaims for breach of

contract, unjust enrichment, quantum meruit, and account stated –

all based on Allan’s alleged failure to pay DKH for services

rendered.      DKH Answer and Countercl., ECF No. 11, at 17-20.

     Thereafter, Allan filed two motions to alter or supplement

his complaint.      In the first such motion, the court allowed Allan

to file a supplemental complaint to include allegations regarding

his recent settlement with Carl and other family members, which

resulted in Allan becoming the sole beneficiary and trustee of the

Trusts.     See ECF No. 38, at 2-3, ECF No. 45; Morris Aff. Ex. 16.



                                     10
The court denied, however, Allan’s request to modify the scheduling

order to allow each side to call a third expert witness.    See ECF

No. 38, at 3-6; ECF No. 45.   In the second motion, the court denied

Allan’s request to add claims relating to alleged underpaid rent

by Carl and Michelle between 2011 and 2014. 4   See ECF Nos. 58, 63.

Allan now moves for partial summary judgment and DKH and HHW each

move for summary judgment.



                              DISCUSSION

I.   Standard of Review

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).     A dispute is genuine if the evidence is such that it

could cause a reasonable jury to return a verdict for either party.

See id. at 252.



     4 The court viewed the proposed supplemental complaint as an
effort to obtain a different ruling on the request for an
additional expert witness rather than a sincere effort to add new
claims or newly discovered facts relevant to the existing claims.
ECF No. 58, at 2.

                                  11
      On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.     The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.             Celotex, 477

U.S. at 324.      A party asserting that a genuine dispute exists -

or cannot exist - about a material fact must cite “particular parts

of materials in the record.”         Fed. R. Civ. P. 56(c)(1)(A).        If a

plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.        Celotex, 477 U.S. at 322-23.

II.   Legal Malpractice Claim

      Allan     alleges    that   Wetering     and     HHW   committed   legal

malpractice by counseling against applying the Q deduction on

John’s estate tax return.         Although less clear, he also appears

to allege that HHW committed malpractice by providing poor advice

as to rental rates for the farmland operated by Carl and Michelle.

      A.      Expert Affidavits

      Minnesota    law    requires   a    plaintiff   alleging   professional

malpractice to furnish two affidavits.               First, a plaintiff must

submit an “affidavit of expert review” with the complaint, stating



                                         12
that an expert qualified to testify at trial has reviewed the case

and that, in the expert’s opinion, the defendant deviated from the

standard       of   care,    thereby     injuring     the     plaintiff.        Minn.

Stat. § 544.42, subdiv. 3(a)(1).              Second, a plaintiff must submit

an    expert    identification     affidavit      within     180   days   after    he

commenced the suit.         Id. § 544.42, subdivs. 2 & 4.          That affidavit

must identify the expert witness who will testify and summarize

the    expert’s      expected     testimony     and    the    grounds     for   each

opinion.       Id. § 544.42, subdiv. 4.           The second affidavit must

specifically        “illustrate    how   and   why    the    alleged    malpractice

caused the injury” and must “outline the chain of causation between

the violation of the standard of care and the plaintiff’s damages.”

Lindberg v. Health Partners, Inc., 599 N.W.2d 572, 577 (Minn.

1999); Maudsley v. Pederson, 676 N.W.2d 8, 14 (Minn. Ct. App.

2004).

       HHW argues that dismissal of Allan’s claim against it is

warranted due to the insufficiency of his expert affidavits. 5                    The

court agrees.




       5For purposes of this motion, the court will leave aside
the contested issue of whether the affidavits were timely
submitted.

                                         13
     Allan retained Steven Franta as his legal malpractice expert.

Franta’s first affidavit and attached report is focused solely on

application of the Q deduction on the Trusts’ tax returns.        Ohnstad

Decl. Ex. 763, at 6-9.     Franta opines that between 2011 and 2013,

Minnesota estate and trust lawyers should have been aware of

pending legislation relating to the Q deduction and should have

advised tax preparers to wait until the end of the legislative

session before filing tax returns that could be affected by the

legislation.    Id. at 6.      Relating specifically to this case,

Franta opines that election of the Q deduction should have been

“considered, reviewed, advised and made after the May 2013 law was

passed” and that failure to do so breached the duty of care.           Id.

He does not specifically discuss Wetering or HHW’s role, or lack

thereof, in preparing the returns at issue, but instead speaks

generally to the standard of care.           See id.   Indeed, he broadly

states   that   “[t]he     attorney       who   advised,   counseled   and

collaborated with the fiduciaries and tax preparers of the estate

who did not discuss or consider the 2013 pending legislation nor

the actual law that passed and was enacted on May 23, 2013 did not

meet the standard of practice or the standard of care and breached

the duty of care.”       Id. at 7.        But he does not establish that

Wetering or anyone else at HHW advised, counseled, or collaborated



                                     14
with the fiduciaries and tax preparers of the estate.                    Franta also

generally opines that the breach of the standard of care caused

the   Trusts    to   incur    unnecessary        legal   fees   and    expenses    and

additional tax preparation fees that otherwise would have been

avoided.   Id. at 7-9.

      Franta’s supplemental report addresses the issue of conflicts

of interest in attending to an estate, but again fails to clearly

establish that Wetering or anyone else at HHW was responsible for

or played any role in the estate tax filing.                    See Ohnstad Decl.

Ex. 764.   Indeed, Franta acknowledges that the “record does not

disclose   clearly     who    Mr.    Wetering      represented”       and   does   not

directly address Wetering’s or HHW’s conduct.                        Id. at 6.     “An

attorney       who   is      sued    for        malpractice     is     entitled     to

a specific disclosure         of    the    ways     in   which that      attorney is

alleged to have breached the standard of care.”                          Afremov v.

Sulloway & Hollis, P.L.L.C., 922 F. Supp. 2d 800, 816 (D. Minn.

2013) (emphasis in original).             That requirement is utterly lacking

here.   Moreover, Franta’s opinion is vague and so broadly stated

as to be meaningless:

        If an attorney participates in, or fails to disclose
        others’ participation in, the withholding of
        information or of actions taken or of alternative
        actions that might have been taken or which might
        have been considered to be taken, questions must be
        answered regarding the breach of the standard of


                                           15
         care and the violation of rules of ethics and whether
         such a breach and/or violation leads to a
         determination of aiding and abetting misconduct.

Id. at 7.   Franta’s opinion falls woefully short of the specificity

required to establish a duty, a breach of that duty, and damages

caused by that breach.     Indeed, he does not even establish that

Wetering or anyone else at HHW provided legal services of any sort

relating to the tax returns at issue.       To the extent Allan claims

that HHW committed malpractice in establishing the Trusts in the

first place, his expert provides no support for that contention.

Dismissal of the legal malpractice claim is warranted on this basis

alone.

     B.     Merits

     Even if the affidavits were somehow not fatally deficient,

Allan’s malpractice claim against HHW fails on the merits.        Under

Minnesota law, a plaintiff must establish four elements to prove

legal malpractice: (1) an attorney-client relationship, (2) acts

constituting negligence or breach of contract, (3) that such acts

were the proximate cause of plaintiff’s damages, and (4) but for

defendant’s    conduct,   the   plaintiff    would   have   obtained   a

successful result.    Blue Water Corp. v. O’Toole, 336 N.W.2d 279,

281 (Minn. 1983).




                                  16
     First and foremost, and as already noted, Allan has not

established that HHW acted as legal counsel with respect to the

Trusts’    tax   returns,   which   appears   to   be   the   basis   for   his

malpractice claim.     Although Wetering provided Penning – the tax

preparer – with some information relating to the Trusts, the record

does not support a finding that he or anyone else at HHW provided

or were ever asked to provide legal advice as to the Trusts’ tax

returns.     Allan’s own testimony belies his claim:

       Q. Did you ever ask Mr. Wetering for advice
       concerning preparation of the estate and trust tax
       returns?

       A: I don’t think I did.

       Q: Did you ever see a bill from Mr. Wetering?

       A: No.

       Q: To your knowledge has the Schreier estate or
       trust ever paid any money to Hedeen Hughes &
       Wetering?

       A. Not to my knowledge, no.

       ***

       Q: [D]o you have any information that Mr. Wetering
       took some direct role in preparing the estate or
       trust tax returns?

       A:    No, I don’t think he did.

A. Schreier Dep. 250:13-20, 263:9-12; see also Wetering Aff. ¶ 6;

Wetering Dep. 15:18-24.



                                     17
       To the extent Allan bases his legal malpractice claim on the

rental rate issue, he also acknowledged that Wetering was not

involved in negotiating or drafting the underlying leases or in

otherwise setting the rental rate.         A. Schreier Dep. 249:17- 50:6.

       Because the record does not support a finding that HHW served

as counsel for Allan, the estate, or the Trusts relating to the

tax    returns   or    the   rental   rates,    Allan’s        claim    for   legal

malpractice fails as a matter of law.

III. Accounting Malpractice Claim

       Allan also claims that Penning and DKH were professionally

negligent in preparing the Trusts’ tax returns.                This issue again

centers on application of the Q deduction.                 Allan argues that DKH

should have claimed the Q deduction or, at a minimum, should have

waited until the legislature passed the bill making the deduction

applicable to John’s estate returns.

       Accountants are held to the same standard of reasonable care

as lawyers, and a plaintiff in an accounting malpractice action

must    prove    the    same    elements       for     a     legal     malpractice

action.    Vernon J. Rockler & Co. v. Glickman, Isenberg, Lurie &

Co., 273    N.W.2d      647,    650   (Minn.         1978).          An accounting

malpractice claim is premised on a breach of the standard of care

applicable to accountants, thereby requiring expert testimony to



                                      18
establish a prima facie case.               Brown-Wilbert, Inc. v. Copeland

Buhl & Co., No. A05-340, 2005 WL 3111959, at *3 (Minn. Ct. App.

Nov. 22, 2005).

      Allan    relies      on    the     testimony    of    his    expert      witness,

Christopher      Wittich,       to    establish    his     accounting     malpractice

claim.    Wittich first asserts that DKH should have claimed the                     Q

deduction on John’s estate tax return in February 2013.                        At issue

here is whether a Q deduction could be applied to land owned by a

trust.    At the time Penning prepared John’s estate tax return, the

law required that the “decedent continually owned the property for

the three-year period ending on the date of the death of the

decedent.”      Minn. Stat. § 291.03, subdiv. 10(3).                     According to

Wittich, the fact that John’s Trust owned the property effectively

meant that John owned the property.                See Kuipers Decl. Ex. 33, at

1-2   (opining      that   the       ownership    requirement     “is    met    because

revocable trusts are ignored for tax purposes and the assets inside

of a revocable trust are treated as owned by the grantor of the

trust”).      Thus, Wittich opines, Penning should have claimed the Q

deduction      on   John’s       estate    return.         But    this    opinion    is

effectively rebutted by DKH’s expert, Jeffrey Whitmore, and, more

notably    undermined      by     the    Minnesota    legislature’s        subsequent

amendment to the law.



                                           19
     Whitmore persuasively explained why the Q deduction did not

apply to John’s estate return:

        Under Minn. Stat. § 291.03 Subd. 10(4) (2012), the
        law in force when John Schreier’s estate tax return
        was filed, the M706Q election could be made only in
        a situation where “the decedent continuously owned
        the property for the three year period ending on the
        date of death of the decedent.” In this situation,
        the property was owned by the John J. Schreier
        Revocable Intervivos Trust, not by the decedent John
        Schreier.   Since the property was not titled in
        decedent’s name for three years prior to the date of
        death, it would not meet the strict statutory
        requirements for making the M706Q election.

Second Kuipers Decl. Ex. 45, at 2; see also id. Ex. 46, at 2.

When the legislature amended the law in May 2013, it expanded the

definition of qualified farm property to include farmland “owned

by a person or entity.”    Minn. Stat. § 291.03, subdiv. 10(2).         As

a result of the amendment, property owned by a trust rather than

a decedent would qualify for the Q deduction, assuming all other

requirements were met.    See id.; see Second Kuipers Decl. Ex. 46,

at 2.

     The   court   is   unpersuaded    by   Wittich’s    claim   that   the

legislature simply amended the law in 2013 to clarify the statute’s

meaning, and that the amendment did not actually change the law.

See Kuipers Decl. Ex. 33, at 1-2.      His report ignores the statute’s

plain language, both pre- and post-amendment and includes no

support for his opinion other than his belief.          See Kuipers Decl.


                                  20
Ex. 33.    He cites to no other cases in which the deduction was

successfully claimed pre-amendment for trust-owned farmland, nor

does he offer any other kind of evidence to bolster his baldly

stated opinion.     See Wittich Dep. 30:9-33:24.       Wittich’s opinion

is further undermined by the Minnesota Department of Revenue’s

pre-amendment Estate Tax Fact Sheet explaining the Q deduction.

See Kuipers Decl. Ex. 32.         The fact sheet notably does not say

that a trust effectively qualifies as a “decedent” for purposes of

the deduction.      See Kuipers Decl. Ex. 32, at 2.          Under these

facts, the court concludes that the Q deduction did not apply to

John’s    estate   return   and   that    Penning,   therefore,   was   not

professionally negligent in failing to claim the deduction.

     The court also finds that Penning was not negligent in failing

to wait to file the return until the amendment was enacted.             The

portion of the amendment that affected John’s estate return was

not added to the proposed amendment until May 19, 2013, months

after Penning filed the return.          See Kuipers Decl. Ex. 35, at 4.

Even if Penning had been generally aware of proposed amendments to

the law when she filed the return, the court will not subject her

to liability for not anticipating changes that were months away

from being considered.       Summary judgment is warranted on this

claim.



                                    21
IV.   RICO Claim

      Allan alleges that DKH and HHW conspired with Carl to defraud

him in violation of RICO.           This claim is untimely and, in any

event, meritless.

      A.      Limitations Period

      Civil RICO carries a four-year statute of limitations. Agency

Holding Corp. v. Malley–Duff & Assocs., Inc., 483 U.S. 143, 152

(1987).    Allan’s RICO claim is therefore barred if the statute of

limitations commenced before August 6, 2014 – four years before he

added the RICO claim to this action.            The four-year statute of

limitations for civil RICO claims does not begin to run until the

plaintiff discovers or should have discovered his injury.           Rotella

v.    Wood,    528   U.S.   549,    554    (2000).   “[D]iscovery   of   the

injury, not discovery of the other elements of a claim, is what

starts the clock.”      Id. at 555.

      The gravamen of Allan’s RICO claim is that Carl and Michelle

paid below market-rate rent for the farmland to               Barbara and,

later, from the Trusts.        He has neither reasonably nor credibly

argued that he was unaware of that issue or the damages he believes

he incurred as a result until he added the RICO claim to this

action on August 6, 2018.          Indeed, Allan began complaining about

the rental rates as early as 2010 and it necessarily follows that



                                      22
he understood the nature of any related damages.        Under these

circumstances, the RICO claim is untimely by several years and

must be dismissed on this basis alone.

     B.   Merits

     Even if timely, Allan’s RICO claim is meritless.   Allan seems

to allege that HHW and DKH conspired with Carl to keep the rental

rates below market value so that Carl would be pleased with their

services and continue to give them business.      Allan’s theory is

nonsensical and, in any event, unsupported by the facts

     “RICO provides a private right of action for any person

‘injured in his business or property by reason of a violation of’

its substantive prohibitions.”     Dahlgren v. First Nat’l Bank of

Holdrege, 533 F.3d 681, 689 (8th Cir. 2008) (quoting 18 U.S.C.

§ 1964(c)).   RICO, however, “does not cover all instances of

wrongdoing,” instead it “is concerned with eradicating organized,

long-term, habitual criminal activity.”    Crest Const. II, Inc. v.

Doe, 660 F.3d 346, 353 (8th Cir. 2011) (citation and internal

quotation marks omitted).    To state a RICO claim, a plaintiff must

show “(1) conduct (2) of an enterprise (3) through a pattern (4)

of racketeering activity.”    Id. (citation and internal quotation

marks omitted).    It is important to note that RICO “does not cover

all instances of wrongdoing[;] [r]ather, it is a unique cause of



                                 23
action that is concerned with eradicating organized, long-term,

habitual criminal activity.”          Id.

              1.   Enterprise

       “A RICO enterprise       ‘includes     any   individual,    partnership,

corporation, association, or other legal entity, and any union or

group of individuals associated in fact although not a legal

entity.”      Id. at 354 (quoting 18 U.S.C. § 1961(4)).                 To show

a RICO enterprise, a plaintiff must show: “(1) a common purpose

that animates the individuals associated with it; (2) an ongoing

organization with members who function as a continuing unit; and

(3) an ascertainable structure distinct from the conduct of a

pattern of racketeering.”         United States v. Lee, 374 F.3d 637, 647

(8th   Cir.    2004)     (citation   omitted).      “[T]he   existence    of   an

enterprise is an element distinct from the pattern of racketeering

activity and proof of one does not necessarily establish the

other.”    Crest Const. II, 660 F.3d at 354 (citations and internal

quotation marks omitted).

       Allan has not established the existence of an enterprise.

Although he alleges that HHW, DKH, and Carl conspired to maintain

low rental rates to his detriment and that of the Trusts’ other

beneficiaries,      he    has   failed   to   present   evidence   of   such   an

enterprise.        Indeed, Allan could not articulate any facts to



                                         24
support   a    finding   that   a   criminal   enterprise,   let   alone   any

concerted activity between DKH and HHW, existed:

       Q: Do you have any understanding of any regular
       relationship between [HHW] and DKH CPAs?

       A: Do I have any information about DKH and HHW
       working together?

       Q: Yes.

       A: Only probably through the fact that they knew
       each other. They are both from Worthington. They
       might have worked together before. But I don’t have
       a list of clients that they did mutual things
       together on, like, they had all of these different
       clients that worked together on. I think that they
       - I think we were assured that they knew each other
       because HHW ... is a longstanding firm in
       Worthington, and so is DKH. And you have to think
       this is a fairly small town that they had to cross
       paths once. I think we all know that.

       Q: So from time to time they would have mutual
       clients?

       A: I think so, yeah.

A. Schreier Dep. 262:15-63:8.          In short, Allan assumes that DKH

and HHW worked together, along with Carl, to his detriment simply

based on their proximity to each other in a small town.              Such an

allegation shows no common purpose, no coordination or functioning

as a unit, or any ascertainable structure.

              2.   Pattern of Racketeering Activity

     An essential element of the civil RICO cause of action is

proof that defendants have engaged in a “pattern of racketeering


                                       25
activity.”       Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496

(1985).       “A pattern is shown through two or more related acts of

racketeering activity that amount to or pose a threat of continued

criminal activity.”        Nitro Distrib., Inc. v. Alticor, Inc., 565

F.3d 417, 428 (8th Cir. 2009) (citations and internal quotation

marks omitted).         Only the criminal acts listed in 18 U.S.C. §

1961(1)       constitute      racketeering     activity.        See Manion    v.

Freund, 967 F.2d 1183, 1186 (8th Cir. 1992).

      Allan bases his RICO claim on alleged mail and wire fraud.

“When pled as RICO predicate acts, mail and wire fraud require a

showing of: (1) a plan or scheme to defraud, (2) intent to defraud,

(3) reasonable foreseeability that the mail or wires will be used,

and     (4)    actual   use     of   the mail or   wires    to    further    the

scheme.”       H&Q Props., Inc. v. Doll, 793 F.3d 852, 856 (8th Cir.

2015) (citations and quotation marks omitted).             “[T]he term scheme

to defraud connotes some degree of planning by the perpetrator,

[and]    it    is   essential    that   the   evidence   show    the   defendant

entertained an intent to defraud.”            Id. at 856-57 (alteration in

original) (citations and quotation marks omitted).

      Here, Allan has utterly failed to establish the required

intent to defraud by either DKH or HHW.            He again turns to the Q

deduction as a basis for his belief that Penning intended to



                                        26
somehow   defraud   him   and    the   estate   by   failing   to   claim   the

deduction.   As already discussed, Penning’s decision to not claim

the deduction does not qualify as professional negligence, let

alone fraud.      Moreover, Penning had nothing to gain through the

fraud as Allan alleges.         Likewise, there is no evidence that HHW

intended to defraud Allan or the Trusts through use of the mail,

electronically, or otherwise.          Indeed, HHW was not retained to

represent anyone relating to the events at issue.              The RICO claim

fails as a matter of law.

V.   Aiding and Abetting

     Finally, Allan alleges that HHW and DKH aided and abetted

Carl in breaching his fiduciary duties to the Trusts by somehow

allowing him to secure below-market rental rates for the farmland.

A claim for aiding and abetting the tortious conduct of another

has three basic elements:

        (1) the primary tort-feasor must commit a tort that
        causes an injury to the plaintiff;

        (2) the defendant must know that the primary tort-
        feasor’s conduct constitutes a breach of duty; and

        (3) the defendant must substantially assist or
        encourage the primary tort-feasor in the achievement
        of the breach.

Witzman v. Lehrman, Lehrman & Flom, 601 N.W.2d 179, 187 (Minn.

1999)   (citing    Restatement     (Second)     Torts §   876(b); Ezzone     v.



                                       27
Riccardi, 525 N.W.2d 388, 398 (Iowa 1994)).         Where, as here, the

claim involves a professional-client relationship, courts rely on

“strict interpretation of the elements of aiding and abetting to

preclude meritless claims.”      Id. at 186-87.

      Even generously assuming Allan could establish the first two

elements of an aiding and abetting claim, he has not established

that HHW or DKH played any role in establishing – through any

assistance or encouragement - the rental rates at issue.              The

record   shows   that    DKH   provided   nothing   more   than   routine

professional services, which, alone, are insufficient to establish

substantial assistance in carrying out tortious activity.         See id.

at 189 (“If we were to recognize that such routine services

constitute substantial assistance, then it would be the rare

accountant indeed who would not be subject to automatic liability

merely because his client happened to be a tortfeasor.”).            And,

as noted, the record does not support any finding that HHW provided

any professional services relevant to the circumstances at issue.

As a result, summary judgment is also warranted on this claim.

VI.   Partial Summary Judgment Motion

      Allan’s motion for partial summary judgment requests the

following relief:       (1) an order finding that Carl breached his

fiduciary duties to the Trusts; (2) an order allowing Alan to have



                                    28
an additional expert witness testify as to the market rents of the

farmland involved in this case; and (3) an order declaring specific

market rents for that farmland for 2011-2015.                    None of these

requests is appropriate.

     First, the question of whether Carl, who is not a party,

breached his fiduciary duty is not at issue in this matter and

will not be considered by the court.                 This case principally

involves   whether       DKH    and   HHW    breached      their     respective

professional duties, the resolution of which does not depend on

the propriety of Carl’s conduct.             Moreover, Allan has already

released   Carl   from    liability      relating    to   the    rental    rates.

Second, the   court      has   already   denied     Allan’s     request    for   an

additional witness several times.           See ECF Nos. 38, 45, 58, 63.

It will not revisit that determination again now and, frankly,

finds Allan’s request to be vexatious.         Third, courts do not decide

disputed facts on summary judgment.               If the rental rates were

materially at issue and disputed, a jury rather than the court

would decide the matter.

     Allan’s motion highlights that this case is not really about

DKH’s and HHW’s conduct, but rather Allan’s desire to continue

challenging his brother’s past actions under the Trusts.                  Although

family disputes are often grounded in complicated histories and



                                      29
therefore difficult to resolve, the court is hopeful that the

parties can put their differences aside and move forward peaceably.



                            CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   Defendants’ motions for summary judgment [ECF Nos. 76,

86] are granted;

     2.   Plaintiff’s motion for partial summary judgment [ECF No.

69] is denied; and

     3.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 24, 2020

                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                30
